RENDERED: OCTOBER 2, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2019-CA-0909-MR


JOANN SCOTT                                                        APPELLANT



                APPEAL FROM GREENUP CIRCUIT COURT
v.              HONORABLE JEFFREY L. PRESTON, JUDGE
                       ACTION NO. 89-CI-00183



STEVEN WADE SCOTT                                                    APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: JoAnn Scott appeals the May 6, 2019 order of the Greenup

Circuit Court denying her motion seeking relief from the March 14, 1990 divorce

decree that ended her marriage to Steven Wade Scott. Finding no error, we affirm.

            After twelve years of marriage, JoAnn filed a petition to divorce

Steven in April 1989. The domestic relations commissioner (DRC) heard their
case and prepared a report for the circuit court.1 After considering the parties’

exceptions to the report, the circuit court entered the decree. Throughout the

entirety of their marriage, Steven was employed by CSX Railroad and earned

Railroad Retirement Benefits which have since vested. Neither the DRC’s report

nor the decree made even the slightest reference to Steven’s retirement benefits.

              Steven retired in January 2017, and JoAnn retired in July 2018.

JoAnn applied for Social Security benefits and was told she was eligible for

Railroad Retirement Benefits, Tier II. She was never before aware of this.

However, two months after her retirement, she began receiving Tier I benefits

despite that the decree said nothing about Tier I benefits either. Still, JoAnn

believed she was entitled to benefits under Tier II.

              In April 2019, citing no rule, JoAnn filed a “Motion to Award

Railroad Tier 2 Benefits.” (Record (R.) at 203.) The circuit court interpreted it as

a “motion to reopen the judgment” – i.e., to reopen the decree of dissolution

“entered March 14, 1990 . . . .” (R. at 221.) In substance, the motion sought relief

from the twenty-nine-year-old decree.

              The circuit court heard her motion on April 10, 2019, but asked each

party to brief the issue. The court was concerned it lacked jurisdiction to hear such



1
  When the decree was entered, there was no Greenup Family Court. Because family courts are
circuit courts, this Opinion refers only to the circuit court to avoid confusion.

                                            -2-
a motion. In her brief, or memorandum, JoAnn told the circuit court her “motion is

akin to a motion under CR[2] 60.02(f), filed as a motion to reopen the Decree for

extraordinary reasons affecting the ends of justice” and, in support, she cited

O’Neal v. O’Neal, 122 S.W.3d 588 (Ky. App. 2002). (R. at 207.) Steven also

cited O’Neal in his memorandum. (R. at 215.) After briefing, the circuit court

took the case under advisement. On May 6, 2019, the court denied the motion

based on its analysis of O’Neal. This appeal followed.

                A judgment dividing marital property “may not be revoked or

modified, unless the court finds the existence of conditions that justify the

reopening of a judgment under the laws of this state.” KRS3 403.250(1); see also

Burke v. Sexton, 814 S.W.2d 290, 291 (Ky. App. 1991). A trial court’s jurisdiction

to modify a judgment expires ten days after its entry. See CR 59.05; Yocum v.

Oney, 532 S.W.2d 15, 16 (Ky. 1975). Therefore, for a court to modify a judgment

dividing marital property after ten days from the date the final order was entered, a

party must allege grounds to reopen the judgment or order under CR 60.02. Fry v.

Kersey, 833 S.W.2d 392, 394 (Ky. App. 1992).

                We agree with the circuit court that O’Neal more than adequately

addresses this issue. As in the instant case, the ex-wife in O’Neal sought “to


2
    Kentucky Rules of Civil Procedure.
3
    Kentucky Revised Statutes.

                                          -3-
reopen the divorce decree as it related to the property division and to award her a

share of [her ex-husband’s] pension.” 122 S.W.3d at 589. Like JoAnn, that ex-

wife characterized her motion as having been brought pursuant to CR 60.02(f).

Under circumstances such as these, that rule is, in fact, the only basis upon which

the circuit court can exercise jurisdiction of an otherwise final judgment. Bowling

v. Commonwealth, 964 S.W.2d 803, 804 (Ky. 1998).

                Here, JoAnn argues the circuit court erred in its analysis. Misquoting

her sources, JoAnn says: “Two factors that must be considered by the Trial Court

in exercising its discretion are whether the movant had a fair opportunity to present

her claim at the trial on the merits and whether the granting of the relief sought

would be inequitable to other parties.” (Appellant’s brief, p. 3 (citing Fortney v.

Mahan, 302 S.W.2d 842 (Ky. 1957) and Dull v. George, 982 S.W.2d 227 (Ky.

App. 1998) (citations and internal quotation marks omitted).)4 The circuit court,

says JoAnn, failed to apply these two factors. We conclude the court never got that

far and did not need to.

                We do agree, however, that this case is governed by O’Neal. But

there are a few differences.


4
  JoAnn attributes this quotation to both Fortney and Dull, supra. Although the general concept
of this quoted language is found in both cases, the specific language is found in neither. Whether
careless or intentional, such trifling with the appellate process is not without consequence. It has
the possibility of harming that process if repeated, while simultaneously evincing the
researcher’s/author’s disrespect for the process. Further, it undermines the reviewing court’s
faith that everything said in the brief by the author, an officer of the court, is true in fact and law.

                                                  -4-
             In O’Neal, when the ex-wife filed her motion, only twelve years had

passed. The parties in the instant case were divorced twenty-nine years before

JoAnn filed her motion. Unlike the ex-wife in O’Neal who received no part at all

of her husband’s pension, JoAnn was awarded and receives Tier I Railroad

Retirement Benefits. The ex-wife in O’Neal even pursued a subsequent,

independent action pursuant to CR 60.03, which JoAnn has not done.

             Despite the more favorable fact pattern, the circuit court would not

grant the ex-wife in O’Neal relief under CR 60.02(f) or in her independent action

under CR 60.03. The bottom line in O’Neal is that the only reason the ex-wife

could give for failing to address the pension issue at the time of the decree was

mistake. O’Neal, 122 S.W.3d at 590. Under CR 60.02(a), relief from a judgment

based on mistake must be brought within one (1) year and this motion was way out

of time. Id. (“relief on the ground of mistake . . . was time barred”).

             No doubt, JoAnn would emphasize that she claimed relief pursuant to

CR 60.02(f). But when a CR 60.02(f) motion is brought more than a year after the

entry of the judgment being attacked, as JoAnn did, proper analysis includes a

consideration that must precede the two factors attributed to Fortney and Dull.

The Court must conclude that the bases for relief under CR 60.02(a), (b), and (c)

are inapplicable. Commonwealth v. Spaulding, 991 S.W.2d 651, 655 (Ky. 1999)

(“CR 60.02(f) is a catch-all provision that encompasses those grounds, which


                                          -5-
would justify relief pursuant to writ of coram nobis, that are not otherwise set forth

in the rule.”). This is so because CR 60.02(f) was not intended as a work-around to

subsections (a), (b), and (c) when relief for claims specifically addressed there is

time-barred. See CR 60.02 (The motion shall be made . . . on grounds (a), (b), and

(c) not more than one year after the judgment, order, or proceeding was entered or

taken.”); Alliant Hospitals, Inc. v. Benham, 105 S.W.3d 473, 479 (Ky. App. 2003)

(“subsection (f) was not intended to provide a means for evading the [time]

strictures of the other subsections”).

             We cannot conclude otherwise than that CR 60.02(a), “mistake,

inadvertence, surprise or excusable neglect,” is the section applicable here. JoAnn

acknowledges never knowing the government classifies Tier II benefits as marital

property until she applied for Social Security benefits. The decree made no

reference to such benefits. However, the decree said nothing of Tier I benefits

either, and she is now receiving them. Nevertheless, totally disregarding Steven’s

pension at the time of the decree fits no other category than “mistake, inadvertence,

surprise or excusable neglect . . . .” CR 60.02(a).

             To take her case from under the umbrella of CR 60.02(a), JoAnn first

acknowledges her attorney at the time told her nothing about Steven’s pension

benefits. She then claims the CR 60.02(f) “reason of an extraordinary nature

justifying relief” in her case is that she “later learned that at the time [the attorney


                                           -6-
who represented her] was struggling with severe and ongoing personal problems

from which he later died.” (R. at 212.) But this only helps explain why this

mistake occurred; it is not an independent, extraordinary reason beyond mistake

that would qualify her for relief under CR 60.02(f). Even if it did, whether the

motion was “made within a reasonable time” under that subsection is discretionary

with the circuit court. Foley v. Commonwealth, 425 S.W.3d 880, 884 (Ky. 2014)

(“two decades passed between . . . trial and . . . CR 60.02 motion, we are

constrained to conclude that the trial court did not abuse its discretion in

concluding that the present motion was not brought within a ‘reasonable time’”).

             The circuit court’s ultimate ruling on JoAnn’s motion was “that it has

no jurisdiction to modify a previously entered judgment . . . .” (R. at 221.) We

agree. Whether the motion is properly characterized as one brought pursuant to

CR 60.02(a) more than a year after the decree, or one brought pursuant to CR

60.02(f) as not brought within a reasonable time, the circuit court lacked particular-

case jurisdiction to consider the untimely CR 60.02 motion. “[A]lthough a court

may have jurisdiction over a particular class of cases, it may not have jurisdiction

over a particular case at issue, because of a failure by the party seeking relief to

comply with a prerequisite established by statute or rule.” Nordike v. Nordike, 231
S.W.3d 733, 738 (Ky. 2007) (citation and internal quotation marks omitted). The

timely filing of a CR 60.02 motion is a prerequisite to the relief sought and JoAnn


                                          -7-
failed to comply with that prerequisite.

             For the foregoing reasons, we affirm the Greenup Circuit Court’s May

6, 2019 order.

             CALDWELL, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, DISSENTS.



BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

James W. Lyon, Jr.                          R. Stephen McGinnis
Greenup, Kentucky                           Greenup, Kentucky




                                           -8-